Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 1 of 7




              EXHIBIT C
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 2 of 7

                0102304452ÿ7ÿ89 ÿ25
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 3 of 7
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 4 of 7
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 5 of 7
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 6 of 7
Case 4:21-cv-01754 Document 1-3 Filed on 05/27/21 in TXSD Page 7 of 7
